Exhibit 2.1 AGREEMENT AND PLAN OF MERGER AMONG CLOTHESLINE HOLDINGS, INC., CLOTHESLINE ACQUISITION CORPORATION AND ANGELICA CORPORATION Dated as of May 22, 2008 TABLE OF CONTENTS Page ARTICLE I THE MERGER SECTION 1.01 The Merger 1 SECTION 1.02 Consummation of the Merger 2 SECTION 1.03 Effects of the Merger 2 SECTION 1.04 Articles of Incorporation and Bylaws 2 SECTION 1.05 Directors and Officers 2 SECTION 1.06 Conversion of Shares 2 SECTION 1.07 Conversion of Common Stock of Merger Sub 3 SECTION 1.08 Withholding Taxes 3 SECTION 1.09 Subsequent Actions 3 ARTICLE II DISSENTING SHARES; PAYMENT FOR SHARES; OPTIONS SECTION 2.01 Dissenting Shares 3 SECTION 2.02 Payment for Shares. 4 SECTION 2.03 Closing of the Company’s Transfer Books. 5 SECTION 2.04 Treatment of Outstanding Stock Options. 6 SECTION 2.05 Further Actions. 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 3.01 Organization and Qualification. 7 SECTION 3.02 Capitalization. 8 SECTION 3.03 Authority for this Agreement; Board Action. 9 i SECTION 3.04 No Violation; Consents and Approvals. 10 SECTION 3.05 Reports; Financial Statements. 11 SECTION 3.06 Absence of Certain Changes. 13 SECTION 3.07 Proxy Statement. 13 SECTION 3.08 Brokers. 13 SECTION 3.09 Employee Benefit Matters. 13 SECTION 3.10 Employees. 16 SECTION 3.11 Litigation. 17 SECTION 3.12 Tax Matters. 18 SECTION 3.13 Compliance with Law 19 SECTION 3.14 Environmental Matters. 20 SECTION 3.15 Intellectual Property. 22 SECTION 3.16 Properties. 23 SECTION 3.17 Specified Contracts. 24 SECTION 3.18 Insurance. 26 SECTION 3.19 Rights Agreement. 26 SECTION 3.20 Opinion. 26 SECTION 3.21 Required Vote of Company Shareholders. 26 SECTION 3.22 Minute Books. 27 SECTION 3.23 Interests in Clients, Suppliers, Etc.; Affiliate Transactions. 27 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB SECTION 4.01 Organization and Qualification. 27 SECTION 4.02 Authority for this Agreement. 27 SECTION 4.03 Proxy Statement. 28 ii SECTION 4.04 No Violation; Consents and Approvals. 28 SECTION 4.05 Operations of Merger Sub. 28 SECTION 4.06 Financing. 29 SECTION 4.07 Brokers. 29 SECTION 4.08 Ownership of Shares. 29 ARTICLE V COVENANTS SECTION 5.01 Conduct of Business of the Company. 30 SECTION 5.02 Solicitation. 32 SECTION 5.03 Access to Information. 35 SECTION 5.04 Shareholder Approval. 35 SECTION 5.05 Proxy Statement. 36 SECTION 5.06 Efforts; Consents and Governmental Approvals. 36 SECTION 5.07 Indemnification and Insurance. 37 SECTION 5.08 Employee Matters. 39 SECTION 5.09 Notification of Certain Matters. 41 SECTION 5.10 Press Releases. 41 SECTION 5.11 Rule 16b-3. 41 SECTION 5.12 No Other Representations or Warranties. 41 SECTION 5.13 Obligations of Merger Sub. 42 SECTION 5.14 Financing. 42 ARTICLE VI CONDITIONS TO CONSUMMATION OF THE MERGER SECTION 6.01 Conditions to Each Party’s Obligation to Effect the Merger. 43 SECTION 6.02 Conditions to Obligations of Parent and Merger Sub. 43 iii SECTION 6.03 Conditions to Obligations of the Company. 44 SECTION 6.04 Frustration of Closing Conditions. 45 ARTICLE VII TERMINATION; AMENDMENT; WAIVER SECTION 7.01 Termination. 45 SECTION 7.02 Effect of Termination. 46 SECTION 7.03 Fees and Expenses. 46 SECTION 7.04 Non-Recourse 49 SECTION 7.05 Amendment. 49 SECTION 7.06 Extension; Waiver; Remedies. 49 ARTICLE VIII MISCELLANEOUS SECTION 8.01 Representations and Warranties. 50 SECTION 8.02 Entire Agreement; Assignment. 50 SECTION 8.03 Jurisdiction; Venue; Waiver of Trial by Jury. 50 SECTION 8.04 Validity; Specific Performance 50 SECTION 8.05 Notices. 51 SECTION 8.06 Governing Law. 52 SECTION 8.07 Descriptive Headings. 52 SECTION 8.08 Parties in Interest. 52 SECTION 8.09 Rules of Construction. 52 SECTION 8.10 Counterparts. 53 SECTION 8.11 Certain Definitions. 53 iv Glossary of Defined Terms Defined Terms Defined in Section 409A Authorities Section 3.09(h) Acceptable Confidentiality Agreement Section 8.11 Acquisition Proposal Section 5.02(h) Affiliate Section 8.11 Agreement Preamble Articles of Merger Section 1.02 Associate Section 8.11 beneficial ownership Section 8.11 Book-Entry Shares Section 2.02(b) Business Day Section 8.11 Certificates Section 2.02(b) Change of Board Recommendation Section 5.02(e) Closing Section 1.02 Closing Date Section 1.02 Code Section 1.08 Company Preamble Company Board Recommendation Section 3.03(b) Company Financial Advisor Section 3.08 Company Intellectual Property Section 3.15(b) Company Restricted Stock Section 3.02(a) Company SEC Reports Section 3.05(a) Company Securities Section 3.02(a) Confidentiality Agreement Section 8.11 Controlled Group Liability Section 8.11 Corporation Law Recitals Current Employees Section 5.08(b) Debt Financing Section 4.06 Debt Financing Commitments Section 4.06 Disclosure Letter Article III Dissenting Shares Section 2.01 Effective Time Section 1.02 Environment Section 3.14(f) Environmental Claim Section 3.14(f) Environmental Law Section 3.14(f) Environmental Permits Section 3.14(a) Equity Financing Section 4.06 Equity Financing Commitment Section 4.06 Equity Plans Section 2.04(a) ERISA Section 8.11 ERISA Affiliate Section 3.09(c) Exchange Act Section 3.04(b) Expenses Section 8.11 Financial Advisor Section 5.02(b) v Financing Section 4.06 Financing Commitments Section 4.06 GAAP Section 8.11 Governmental Entity Section 3.04(b) Hazardous Materials Section 3.14(f) hereby Section 8.11 herein Section 8.11 hereinafter Section 8.11 HSR Act Section 3.04(b) including Section 8.11 Indemnifiable Claim Section 5.07(c) Indemnitees Section 5.07(c) Intellectual Property Rights Section 3.15(a) Investor Section 4.06 knowledge Section 8.11 Laws Section 3.13 Leased Real Property Section 3.16(b) Liens Section 8.11 Material Adverse Effect Section 8.11 Merger Section 1.01 Merger Consideration Section 1.06 Merger Sub Preamble Mezzanine Debt Financing Section 4.06 Mezzanine Debt Financing Commitment Section 4.06 Missouri Secretary Section 1.02 Multiemployer Plan Section 3.09(c) Nonqualified Deferred Compensation Plan Section 3.09(h) Notice Period Section 5.02(e) Option Section 2.04(a) Option Payment Section 2.04(a) Outside Date Section 7.01(c) Owned Real Property Section 3.16(a) Parent Preamble Parent Termination Fee Section 7.03(b)(ii) Paying Agent Section 2.02(a) Payment Fund Section 2.02(a) Permits Section 3.13 Permitted Liens Section 8.11 Person Section 8.11 Plan Section 8.11 Preferred Shares Section 3.02(a) Proprietary Information Section 3.15(a) Proxy Statement Section 3.07 Real Property Leases Section 3.16(b) Release Section 3.14(f) Representatives Section 8.11 vi Requisite Shareholder Vote Section 3.21 Rights Section 3.02(a) Rights Agreement Section 3.02(a) Sarbanes-Oxley Act Section 3.05(a) SEC Article III Securities Act Section 3.05(a) Senior Debt Financing Section 4.06 Senior Debt Financing Commitment Section 4.06 Share(s) Section 1.06 Special Meeting Section 5.04 Specified Contracts Section 3.17(a) Subsidiary Section 8.11 Subsidiary Securities Section 3.02(b) Superior Proposal Section 5.02(h) Surviving Corporation Section 1.01 Taxes Section 3.12(m) Tax Return Section 3.12(m) Termination Fee Section 7.03(c) Title IV Plan Section 3.09(c) Treasury Regulations Section 8.11 Voting Agreement Recitals WARN Section 3.10(c) vii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of May 22, 2008, by and among Clothesline Holdings, Inc., a Delaware corporation (“Parent”), Clothesline Acquisition Corporation, a Missouri corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and Angelica Corporation, a Missouri corporation (the “Company”).All capitalized terms used in this Agreement shall have the meanings assigned to such terms in Section 8.11 or as otherwise defined elsewhere in this Agreement unless the context clearly indicates otherwise. RECITALS WHEREAS, the Board of Directors of the Company has determined that this Agreement and the transactions contemplated hereby, including the Merger, are advisable and fair to, and in the best interests of, the shareholders of the Company; WHEREAS, the Board of Directors of the Company has approved the execution of this Agreement and the consummation of the transactions contemplated hereby and has directed the submission of this Agreement to a vote at a meeting of the Company’s shareholders in accordance with the General and Business Corporation
